13-3487
     Chen v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A087 970 516
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   27th day of April, two thousand fifteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            GUIDO CALABRESI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   QIN CHEN,
14                          Petitioner,
15
16                    v.                                             13-3487
17                                                                   NAC
18
19   ERIC H. HOLDER, JR., UNITED STATES
20   ATTORNEY GENERAL,
21                  Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Oleh R. Tustaniwsky, Brooklyn, New
25                                        York.
26
1    FOR RESPONDENT:            Stuart F. Delery, Assistant Attorney
2                               General; Brianne Whelan Cohen,
3                               Senior Litigation Counsel; Jonathan
4                               Robbins, Trial Attorney, Office of
5                               Immigration Litigation, United
6                               States Department of Justice,
7                               Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13       Petitioner Qin Chen, a native and citizen of the People’s

14   Republic of China, seeks review of an August 29, 2013, decision

15   of the BIA, affirming the February 24, 2012, decision of an

16   Immigration Judge (“IJ”), denying her application for asylum,

17   withholding of removal, and relief under the Convention Against

18   Torture (“CAT”).   In re Qin Chen, No. A087 970 516 (B.I.A. Aug.

19   29, 2013), aff’g No. A087 970 516 (Immig. Ct. N.Y. City Feb.

20   24, 2012).    We assume the parties’ familiarity with the

21   underlying facts and procedural history in this case.

22       Because the BIA declined to reach the IJ’s pretermission

23   of Chen’s asylum application, we limit our review to the IJ’s

24   decision as modified by the BIA.   See Xue Hong Yang v. U.S. Dep’t

                                    2
1    of Justice, 426 F.3d 520, 522 (2d Cir. 2005).              Accordingly, we

2    address only the agency’s dispositive adverse credibility

3    determination.       The applicable standards of review are well

4    established.     See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

5    Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).

6        For asylum applications like Chen’s, governed by the REAL

7    ID Act, the agency may, “[c]onsidering the totality of the

8    circumstances, . . . base a credibility determination on the

9    demeanor,    candor,    or    responsiveness       of    the   applicant   or

10   witness, the inherent plausibility of the applicant’s or

11   witness’s account,” and inconsistencies in an applicant’s

12   statements    and    other    record       evidence   “without   regard    to

13   whether” they go “to the heart of the applicant’s claim.”

14   8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at

15   163-64.      Here,   the     adverse       credibility   determination     is

16   supported by substantial evidence.

17       As the IJ found, there are several inconsistencies among

18   Chen’s application, supporting documents, and testimony.               Chen

19   gave inconsistent dates regarding when she started attending

20   church in New York (either in July 2009 or November 2009), gave

                                            3
1    inconsistent descriptions of her church activities (that she

2    only attended services or that she took courses and helped out

3    in the church kitchen), and was unclear as to what days of the

4    week she attended services (Wednesdays or Sundays).      The IJ

5    reasonably relied on these inconsistencies, as they cast doubt

6    on whether Chen is a practicing Christian and therefore calls

7    into question both her allegation of past harm and her fear of

8    future harm.   See Xiu Xia Lin, 534 F.3d at 167; Zhou Yun Zhang

9    v. U.S. INS, 386 F.3d 66, 74 (2d Cir. 2004), overruled on other

10   grounds by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296

11   (2d Cir. 2007).    The IJ was not required to credit Chen’s

12   explanations—that she did not register as a church member until

13   November 2009 but started attending in July 2009, forgot to

14   mention her work in the church kitchen, and attended church only

15   once or twice on Sundays.   Majidi v. Gonzales, 430 F.3d 77, 80

16   (2d Cir. 2005) (deferring to IJ’s rejection of explanations

17   unless explanation would compel a reasonable fact finder to

18   accept testimony as credible).

19       As the IJ found, Chen’s credibility was further undermined

20   by her implausible testimony that she did not know whether her

                                    4
1    husband of two years was a Christian and that she fled China

2    on a passport in her own name.             These implausibility findings

3    are supported by the record, given Chen’s testimony that she

4    fled    China   to     avoid   religious     persecution    and   regularly

5    attended church, as well as her testimony that she was under

6    “endless surveillance” in China.             See Ming Xia Chen v. BIA, 435

7    F.3d 141, 145 (2d Cir. 2006) (holding that this Court upholds

8    implausibility finding unless it has a “definite and firm

9    conviction      that    a   mistake    has   been   committed”    (internal

10   quotation marks and citation omitted)).

11          Nor did the IJ err in relying on problems with Chen’s

12   corroboration.         It was reasonable for the IJ to conclude that

13   the    letter    from       Chen’s    underground    church   was   likely

14   fabricated.      It was printed on letterhead with a seal, even

15   though Chen testified that the church was unofficial and had

16   no fixed location, to remain hidden from Chinese authorities.

17   Wengsheng Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2007) (per

18   curiam).    Moreover, the letter was obtained by Chen’s parents,

19   and Chen did not know how they obtained it.                Xiao Ji Chen v.

20   U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding

                                            5
1    that weight given to evidence is largely within agency’s

2    discretion).

3        In light of the inconsistencies and implausibilities

4    discussed above, the “totality of the circumstances” supports

5    the IJ’s adverse credibility determination.    Xiu Xia Lin, 534

6    F.3d at 167.     This finding was sufficient to deny asylum,

7    withholding of removal, and CAT relief, as all three forms of

8    relief relied on the same factual predicate.       See Paul v.

9    Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang, 426

10   F.3d at 523.   Because the adverse credibility determination is

11   dispositive, we do not consider Chen’s additional arguments.

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DENIED as moot.    Any pending request for oral argument in

17   this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O=Hagan Wolfe, Clerk
                                    6